Citation Nr: 0434505	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with a history of loose body, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had active duty for training from September 
1952 to September 1955.

This appeal arose from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for an 
increased evaluation for traumatic arthritis of the right 
knee with a history of loose body.  

The Board denied the appellant's claims in an August 2001 
decision. He appealed the Board's decision to The United 
States Court of Appeals for Veterans Claims (CAVC). In 
January 2003 the Appellee and Appellant submitted a Joint 
Motion For Remand And To Stay Further Proceedings. The Court 
granted the motion in January 2003, vacating the Board's 
decision and remanding the matters for readjudication 
consistent with the Joint Motion.

The Board remanded this matter in November 2003.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.


FINDING OF FACT

Traumatic arthritis of the right knee with a history of loose 
body is manifested by active range of motion of 0 to 120 
degrees; passive range of motion of 0 to 130 degrees with 
moderate discomfort at 130 degrees; and diffuse atrophy of 
the right lower extremity muscles.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee with a history of loose 
body have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
Part 4, § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected traumatic arthritis of the 
right knee with a history of loose body has been rated under 
Diagnostic Code 5010 for traumatic arthritis.  Arthritis due 
to trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5010 (2004).  

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2004).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2004).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

At the November 1999 VA examination the veteran's right knee 
extension was to 0 degrees and flexion was to 120 degrees 
without pain.  At the September 2004 VA examination active 
range of motion of the right knee was 0 to 120 degrees.  
Passive range of motion was 0 to 130 degrees.  At 130 degrees 
the veteran felt moderate discomfort.  He could not keep the 
knee in that position for more than a few seconds.  While the 
range of motion of the right knee is somewhat reduced, it is 
not of such a degree as to warrant an increased rating.  An 
increased rating requires flexion limited to 30 degrees or 
less.  The November 1999 and September 2004 VA examinations 
show that the veteran's flexion was between 120 and 130 
degrees.  Hence, his limitation of flexion was far greater 
than the 30 degrees or less required for an increased rating.  
An increased rating requires extension limited to 15 degrees 
or more.  The November 1999 and September 2004 VA 
examinations show that the veteran's extension was 0 degrees 
was full flexion.  The veteran has no limitation of 
extension; hence, an increased rating is not warranted for 
limitation of extension.  

Diagnostic Code 5257 provides for rating of instability of a 
knee without consideration of limitation of motion.  38 
C.F.R. § 4.71a.  Thus, separate ratings for arthritis of a 
knee, when there is actual limitation of motion, and for 
instability of the knee may be assigned without pyramiding, 
which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  
However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is x-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.

At the November 1999 VA examination lateral and medial 
stability were normal.  The veteran's anterior and posterior 
drawer signs were normal.  At the September 2004 VA 
examination medial and lateral stress test was painful, 
however, no instability or laxity of the medial or lateral 
collateral ligaments was noted.  Since the medical evidence 
of record, specifically the November 1999 and September 2004 
VA examinations do not show instability of the veteran's 
right knee a separate evaluation for instability under 
Diagnostic Code 5257 is not warranted.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  On examination, by a private physician in 
August 1999, the veteran had crepitus and bony changes of 
osteoarthritis.  At the November 1999 VA examination there 
was neither swelling nor redness to the knee, slight 
tenderness to the lateral aspect of the superior aspect of 
the patella.  There was no crepitance.  There was no 
appreciable change in motor movement and reflexes were normal 
and equal bilaterally.  At the September 2004 VA examination 
no tenderness, swelling or effusion was noted.  Repetitive 
range of motion did not show any changes.  Sensory function 
was normal.  Manual muscle strength was normal, however there 
was diffuse atrophy of the right lower extremity muscles, 
which had gotten worse over the years.  

The September 2004 VA examiner commented that functionally 
the veteran was independent in the activities of daily 
living.  Deluca provisions could not be clearly delineated 
with any medical certainty; however, the limitations of range 
of motion even at the level of pain 5 may cause the veteran 
additional limitations of range of motion and endurance.  The 
extent could not be determined as it depended on the level of 
severity of pain.  The September 2004 VA examiner did not see 
any evidence of weakness of the lower extremity muscles in 
spite of the fact that the right lower extremity muscles were 
somewhat smaller than that of the left.  Fatigue was a 
subjective complaint and the veteran could have some fatigue 
depending on the level of activity he performed on the farm 
and depending on the type of shoes he wore.  Coordination was 
a central nervous system function.  During acute 
exacerbations the veteran may have some limitations in range 
of motion.  The extent of that also could not be determined 
as it depended on the level of severity of pain and presence 
or absence of swelling.  The September 2004 VA examiner did 
not see any evidence of weakness of loss of endurance because 
of the right knee disability.  The Board is of the opinion 
that the impairment complained of is contemplated in the 10 
percent evaluation already assigned for the right knee.  In 
effect, the evaluation now in place adequately compensates 
the veteran for the degree of functional impairment 
demonstrated by his service-connected right knee disorder 
under the ordinary conditions of life.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2004).

There is no basis for a rating in excess of 10 percent for 
the service-connected traumatic arthritis of the right knee 
with a history of loose body based on limitation of motion.  
The Board finds that the medical findings on examination are 
of greater probative value than the veteran's testimony at 
the August 2000 RO hearing and the May 2001 Videoconference 
regarding the severity of his right knee disability.  In 
conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected traumatic arthritis of 
the right knee with a history of loose body and there is no 
doubt to be resolved.  38 U.S.C. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and April 2004.  
Specifically, in the April 2004 RO letter the RO informed the 
appellant of the following: 1.) VA's duty to assist the 
appellant to obtain evidence for the claim; 2.) What was 
still needed from the appellant; 3.) The status of the claim 
and how the appellant could help; 4.) What had been received; 
5.) What evidence VA was responsible for getting; 6.) On the 
appellant's behalf what evidence VA would make reasonable 
efforts to get; 7.) How the appellant could help the VA; 8.) 
What must the evidence show to establish entitlement to the 
benefit sought; and 9.) How the VA would help the appellant 
obtain the evidence for the claim.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In March 2000, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until March 2001 and April 2004.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying April 2004 RO letter, 
his claim was reconsidered based upon all the evidence of 
record in October 2004.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in November 1999 and September 2004.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

A disability rating in excess of 10 percent for traumatic 
arthritis of the right knee with a history of loose body is 
denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



